Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 07 June 2022 for application number 16/857,995. 
Claims 3, 9, and 15 are canceled.
Claims 1, 7, and 13 are currently amended.
Claims 1, 2, 4 – 8, 10 – 14, and 16 – 20 are presented for examination.

Continued Prosecution Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 June 2022 has been entered.

 Response to Amendment
Applicant’s amendment filed 07 June 2022 is sufficient to overcome the rejection of claims 1, 2, 4 – 8, 10 – 14, and 16 – 20 based upon the currently amended independent claims and arguments.

Response to Arguments
Applicant’s arguments, filed 07 June 2022, with respect to the rejection(s) of claim(s) 1, 2, 4 – 8, 10 – 14, and 16 – 20 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bahirat et al., US Pub. No. 2019/0179570 A1.
Bahirat, in combination with the prior art of record, reads on the claim limitations based on the current claim language.  Please see the new grounds of rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bjorling et al. [hereafter as Bjorling], US Pub. No. 2021/0089217 A1 in view of Bennett et al. [hereafter as Bennett], US Pub. No. 2021/0081330 A1 and further in view of Bahirat et al. [hereafter as Bahirat], US Pub. No. 2019/0179570 A1.

As per claim 1, Bjorling discloses a method comprising:
determining, by a computing device, physical zone data within a zoned namespace solid state drive (SSD) [“Embodiments of the present disclosure generally relate to storage devices, such as sold state drives (SSDs).”] [para. 0002], associated with logical zone data [Each of the zones comprise a plurality of physical or erase blocks of the NVM 110, and each of the erase blocks are associated a plurality of logical blocks] included in a first received input-output operation within a namespace of the zoned namespace SSD [“A portion of the NVM 110 may be formatted into logical blocks such that a capacity of the NVM 110 is divided into a plurality of zones. Each of the zones comprise a plurality of physical or erase blocks of the NVM 110, and each of the erase blocks are associated a plurality of logical blocks. Each of the logical blocks is associated with a unique LBA or sector. Each of the zones may have a size aligned to the capacity of one or more erase blocks of the NVM 110. When the controller 108 receives a command, such as from a host device 104, the controller 108 can read data from and write data to the plurality of logical blocks associated with the plurality of erase blocks of the NVM 110.”] [para. 0025] [para. 0028]; 
generating, by the computing device, a second input-output operation specific to the determined physical zone data [zones comprise a plurality of physical or erase blocks of the NVM 110] [data may be written to the plurality of erase blocks], wherein the second input-output operation and the received first input-output operation is of a same type [Data may be written to one zone 306 at a time until a zone 306 is full] [“… Each of the zones comprise a plurality of physical or erase blocks of the NVM 110, and each of the erase blocks are associated a plurality of logical blocks. ….”] [para. 0025] [“In operation 256, the controller processes the command and writes or transfers data associated with the command to the host device memory. The controller may process more than one command at a time. The controller may process one or more commands in the submission order or in the sequential order. Processing a write command may comprise identifying a zone to write the data associated with the command to, writing the data to one or more LBA of the zone, and advancing a write pointer of the zone to identify the next available LBA within the zone.”] [para. 0034]  [“When data is written to an erase block, one or more logical blocks are correspondingly updated within a zone 306 to track where the data is located within the NVM 304. Data may be written to one zone 306 at a time until a zone 306 is full, or to multiple zones 306 such that multiple zones 306 may be partially full. Similarly, when writing data to a particular zone 306, data may be written to the plurality of erase blocks one block at a time, in sequential order of NAND locations or wordline-by-wordline, until moving to an adjacent block (i.e., write to a first erase block until the first erase block is full before moving to the second erase block), or to multiple blocks at once, in sequential order of NAND locations or wordline-by-wordline, to partially fill each block in a more parallel fashion (i.e., writing the first NAND location of each erase block before writing to the second NAND location of each erase block).”] [para. 0041] [para. 0028]; and 
completing, by the computing device, the generated second input-output operation using the determined physical [zones comprise a plurality of physical or erase blocks of the NVM 110] [data may be written to the plurality of erase blocks] zone data within the zoned namespace SSD [“… Each of the zones comprise a plurality of physical or erase blocks of the NVM 110, and each of the erase blocks are associated a plurality of logical blocks. ….”] [para. 0025] [“When data is written to an erase block, one or more logical blocks are correspondingly updated within a zone 306 to track where the data is located within the NVM 304. Data may be written to one zone 306 at a time until a zone 306 is full, or to multiple zones 306 such that multiple zones 306 may be partially full. Similarly, when writing data to a particular zone 306, data may be written to the plurality of erase blocks one block at a time, in sequential order of NAND locations or wordline-by-wordline, until moving to an adjacent block (i.e., write to a first erase block until the first erase block is full before moving to the second erase block), or to multiple blocks at once, in sequential order of NAND locations or wordline-by-wordline, to partially fill each block in a more parallel fashion (i.e., writing the first NAND location of each erase block before writing to the second NAND location of each erase block).”] [para. 0041]. 
However, Bjorling does not explicitly disclose an input-output operation based on a mapping data structure within a namespace and a type of the first received input-output operation.
Bennett teaches a input-output operation based on a mapping data structure within a namespace [table 550 that tracks the write commands retrieved by the zone 506. …, a second column 554 identifying the starting LBA …, and a sixth column 562 identifying the physical location of the NAND address associated with the LBA used to store the data] [“FIG. 5B illustrates a corresponding table 550 that tracks the write commands retrieved by the zone 506. The table 550 comprises a first column 552 identifying a write ID of the commands (i.e., the sequential order of the commands), a second column 554 identifying the starting LBA, a third column 556 identifying the number of logical blocks needed to write the data associated with a command and the anticipated starting LBA, a fourth column 558 identifying the number of logical blocks the write pointer 510 has advanced after a write has been logged in the completion queue, a fifth column 560 identifying the LBA offset of the zone from the ZSLBA, and a sixth column 562 identifying the physical location of the NAND address associated with the LBA used to store the data. While three write pointers 510.sub.0, 510.sub.1, 510.sub.2 are shown, the zone 506 comprises only one write pointer 510, and the three write pointers 510.sub.0, 510.sub.1, 510.sub.2 indicate the position of the single write pointer 510 as data is written to the zone 506 at different times as described below.”] [para. 0066] [“Embodiments of the present disclosure generally relate to storage devices, such as sold state drives (SSDs).”] [para. 0002] [“FIG. 4A illustrates a Zoned Namespaces (ZNS) 402 view utilized in a storage device 400, according to one embodiment. The storage device 400 may present the ZNS 402 view to a host device. FIG. 4B illustrates a state diagram 450 for the ZNS 402 of the storage device 400, according to one embodiment. The storage device 400 may be the storage device 106 of the storage system 100 of FIG. 1 or the storage device 206 of the storage system 200 of FIG. 2. The storage device 400 may have one or more ZNS 402, and each ZNS 402 may be different sizes. The storage device 400 may further comprise one or more conventional namespaces in addition to the one or more Zoned Namespaces 402. Moreover, the ZNS 402 may be a zoned block command (ZBC) for SAS and/or a zoned-device ATA command set (ZAC) for SATA.”] [para. 0046] [“FIG. 5A illustrates a ZNS 500 having the sequentially check turned off while receiving zone append commands, according to one embodiment. FIG. 5B illustrates a corresponding table 550 of write commands retrieved for the ZNS 500. The table 550 may be stored in the controller or in a memory device of the storage device. The ZNS 500 may be the ZNS 402 of FIG. 4. While the ZNS 500 of FIG. 5A is shown comprising one zone 506, the ZNS 500 may comprise a plurality of zones 506. Moreover, each zone 506 of the plurality of zones of the ZNS 500 may have its own individual table 550, or one table 550 may track all of the write commands retrieved by each zone 506 of the plurality of zones. FIG. 6A illustrates a ZNS 600 having the sequentially check turned on while receiving zone append commands, according to another embodiment. FIG. 6B illustrates a corresponding table 650 of write commands retrieved for the ZNS 600. The ZNS 600 may be the ZNS 402 of FIG. 4.”] [para. 0064].
Bjorling and Bennett are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Bjorling with Bennett in order to modify Bjorling where “a input-output operation based on a mapping data structure within a namespace” as taught by Bennett.  One of ordinary skill in the art would be motivated to combine Bjorling with Bennett before the effective filing date of the claimed invention to improve a system by providing for the ability of a “table … that tracks the write commands retrieved by the zone …. …, a second column … identifying the starting LBA …, and a sixth column … identifying the physical location of the NAND address associated with the LBA used to store the data.” [Bennett, para. 0066].
However, Bjorling and Bennett do not explicitly disclose an input-output operation based on a a type of the first received input-output operation.
Bahirat teaches an input-output operation based on a type of the first received input-output operation [random workload … sequential workload] [attach a namespace with attributes (e.g., workload type] [“With real life varying workloads, predicting the time that gets allocated to the deterministic mode may be difficult. A random workload will need more defragmentation (defrag). A sequential workload will not need much defrag. A mixed workload will have different timing. After the drive is put in a non-deterministic mode, defrag may not consume back end bandwidth optimally.”] [para. 0026] [“Turning now to FIG. 6, an embodiment of an electronic processing system 60 may include a host portion 61, a storage device portion 62 (e.g., a SSD), and an advanced data management interface 63 communicatively coupled between the host portion 61 and the device portion 62. The host portion 61 may include a workload optimization engine 64. …. As illustrated in FIG. 6, the host portion 61 above the dashed line may include host driver and host application software which includes the work optimization engine 64 (e.g., including a data placement optimization engine). The engine 64 can make the decisions to achieve optimum performance utilizing the advanced data management interface 63.”] [para. 0035] [“For example, the interface 63 may include technology for: … 3) The host portion 61 to attach a namespace with attributes (e.g., workload type, expected bandwidth for host I/Os, expected bandwidth for defrag, etc.); 4) The device portion 62 to send an asynchronous event to the host portion 61, if more defrag bandwidth is needed; 5) The host data placement optimization engine (e.g. part of the engine 64) to query current invalidation tables and rate to optimize future data placement; 6) To utilize on the fly read and write isolations at the host portion 61 (e.g., because the host portion 61 can query physical data placements); 7) Make over provisioning needs visible to the host portion 61 and host level optimization may be performed; 8) The device portion 62 to share program/erase (P/E) cycles with the host portion 61 for optimum data placement decisions; and 9) The host portion 61 to define an indirection mode for a namespace or zone.”] [para. 0037].
Bjorling, Bennett, and Bahirat are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Bjorling and Bennett with Bahirat in order to modify Bjorling and Bennett where “an input-output operation based on a type of the first received input-output operation” as taught by Bahirat.  One of ordinary skill in the art would be motivated to combine Bjorling and Bennett with Bahirat before the effective filing date of the claimed invention to improve a system by providing for the ability where “a workload optimization engine … can make the decisions to achieve optimum performance utilizing the advanced data management interface” [Bahirat, para. 0035].
Claims 7 and 13 are rejected with like reasoning.

As per claim 2, Bjorling in view of Bennett and further in view of Bahirat discloses the method as set forth in claim 1 Bennett teaches wherein the mapping data structure is a mapping table comprising a mapping between the logical zone data and the physical zone data associated with the zoned namespace SSD [table 550 that tracks the write commands retrieved by the zone 506. …, a second column 554 identifying the starting LBA …, and a sixth column 562 identifying the physical location of the NAND address associated with the LBA used to store the data] [“FIG. 5B illustrates a corresponding table 550 that tracks the write commands retrieved by the zone 506. The table 550 comprises a first column 552 identifying a write ID of the commands (i.e., the sequential order of the commands), a second column 554 identifying the starting LBA, a third column 556 identifying the number of logical blocks needed to write the data associated with a command and the anticipated starting LBA, a fourth column 558 identifying the number of logical blocks the write pointer 510 has advanced after a write has been logged in the completion queue, a fifth column 560 identifying the LBA offset of the zone from the ZSLBA, and a sixth column 562 identifying the physical location of the NAND address associated with the LBA used to store the data. While three write pointers 510.sub.0, 510.sub.1, 510.sub.2 are shown, the zone 506 comprises only one write pointer 510, and the three write pointers 510.sub.0, 510.sub.1, 510.sub.2 indicate the position of the single write pointer 510 as data is written to the zone 506 at different times as described below.”] [para. 0066]. 
Claims 8 and 14 are rejected with like reasoning.


Claims 4 – 6, 10 – 12, 16 – 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bjorling et al. [hereafter as Bjorling], US Pub. No. 2021/0089217 A1 in view of Bennett et al. [hereafter as Bennett], US Pub. No. 2021/0081330 A1 and further in view of Bahirat et al. [hereafter as Bahirat], US Pub. No. 2019/0179570 A1 as applied to claims 1, 7, and 13, and further in view of Wei et al. [hereafter as Wei], US Pub. No. 2014/0095827 A1.

As per claim 4, Bjorling in view of Bennett and further in view of Bahirat discloses the method as set forth in claim 1 Bennett teaches to manage one or more random input-output operations received from a client [“The controller is configured to retrieve a second command to write data to one or more second logical blocks of the first zone, and DMA read and write the data associated with the second command to the second logical blocks. The second logical blocks are between the zone starting and the zone capacity of the first zone, and the first logical blocks are non-sequential to the second logical blocks.”] [Abstract]. 
However, Bjorling, Bennett, and Bahirat do not explicitly disclose wherein the zone translation layer further comprises a random mapping data structure.
Wei teaches wherein the zone translation layer further comprises a random mapping data structure [“Preferably, the multiple zones may be created dynamically. In addition, the storage device may further comprise a Flash Translation Layer (FTL) configured to dynamically apply page-based address mapping or block-based address mapping for each zone. Moreover, the either page-based address mapping or block-based address mapping may be applied depending on the type of data to be stored in the respective zone.”] [para. 0008] [“More preferably, if the data to be stored is random data, the FTL may be configured to store the random data based on page-based address mapping.”] [para. 0009].
Bjorling, Bennett, Bahirat, and Wei are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Bjorling, Bennett, and Bahirat with Wei in order to modify Bjorling, Bennett, and Bahirat “wherein the zone translation layer further comprises a random mapping data structure” as taught by Wei.  One of ordinary skill in the art would be motivated to combine Bjorling, Bennett, and Bahirat with Wei before the effective filing date of the claimed invention to improve a system by providing for the ability to “dynamically apply page-based address mapping or block-based address mapping for each zone. Moreover, the either page-based address mapping or block-based address mapping may be applied depending on the type of data to be stored in the respective zone.” [Wei, para. 0008].
Claims 10 and 16 are rejected with like reasoning.

As per claim 5, Bjorling in view of Bennett and further in view of Bahirat discloses the method as set forth in claim 1 Bennett teaches to manage one or more sequential input-output operations received from the client [“Similarly, when writing data to a particular zone 406, data may be written to the plurality of erase blocks one block at a time, in sequential order of NAND locations or wordline-by-wordline, until moving to an adjacent block”] [para. 0049]. 
However, Bjorling, Bennett, and Bahirat do not explicitly disclose wherein the zone translation layer further comprises a sequential mapping data structure.
Wei teaches wherein the zone translation layer further comprises a sequential mapping data structure [“Preferably, the multiple zones may be created dynamically. In addition, the storage device may further comprise a Flash Translation Layer (FTL) configured to dynamically apply page-based address mapping or block-based address mapping for each zone. Moreover, the either page-based address mapping or block-based address mapping may be applied depending on the type of data to be stored in the respective zone.”] [para. 0008] [“Conversely, if the data to be stored is sequential data, the FTL may preferably be configured to store the sequential data based on block-based address mapping.”] [para. 0010].
Bjorling, Bennett, Bahirat, and Wei are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Bjorling, Bennett, and Bahirat with Wei in order to modify Bjorling, Bennett, and Bahirat “wherein the zone translation layer further comprises a sequential mapping data structure” as taught by Wei.  One of ordinary skill in the art would be motivated to combine Bjorling, Bennett, and Bahirat with Wei before the effective filing date of the claimed invention to improve a system by providing for the ability to “dynamically apply page-based address mapping or block-based address mapping for each zone. Moreover, the either page-based address mapping or block-based address mapping may be applied depending on the type of data to be stored in the respective zone.” [Wei, para. 0008].
Claims 11 and 17 are rejected with like reasoning.

As per claim 6, Bjorling in view of Bennett and further in view of Bahirat discloses the method as set forth in claim 1 Bennett teaches further comprising, identifying, by a computing device, when a received first input-output operation in is a sequential [sequential] input-output operation or a random [not be sequential] input-output operation based on the logical zone data included in the received input-output operation [“FIG. 7E illustrates the zone 706 after a fourth command 736 to the zone 706 has been retrieved from the host device and the data associated with the fourth command 736 has been written to the fifth logical block 712.sub.4 and the sixth logical block 712.sub.5 of the zone 706. The host again identifies which logical blocks 712 of the zone 706 to write the data associated with the fourth command 736 to, which requires more than one logical block 712. The host device may select any available logical blocks 712 of the zone 706 between the ZSLBA and the ZSLBA+ZCAP except the second through fourth logical blocks 712.sub.1-712.sub.3, the seventh logical block 712.sub.6, and the eighth logical block 712.sub.7, which are already storing the state associated with the first, second, and third commands 730, 732, 734. The selection of logical blocks 712 by the host device need not be sequential; however, the host device may select sequential logical blocks if it so chooses. For example, the data associated with the fourth command 736 will be stored in the fourth and fifth logical blocks 712.sub.3, 712.sub.4.”] [para. 0092]. 
However, Bjorling, Bennett, and Bahirat do not explicitly disclose a zone translation layer.
Wei teaches a zone translation layer [“Preferably, the multiple zones may be created dynamically. In addition, the storage device may further comprise a Flash Translation Layer (FTL) configured to dynamically apply page-based address mapping or block-based address mapping for each zone. Moreover, the either page-based address mapping or block-based address mapping may be applied depending on the type of data to be stored in the respective zone.”] [para. 0008].
Bjorling, Bennett, Bahirat, and Wei are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Bjorling, Bennett, and Bahirat with Wei in order to modify Bjorling, Bennett, and Bahirat for “a zone translation layer” as taught by Wei.  One of ordinary skill in the art would be motivated to combine Bjorling, Bennett, and Bahirat with Wei before the effective filing date of the claimed invention to improve a system by providing for the ability to “dynamically apply page-based address mapping or block-based address mapping for each zone. Moreover, the either page-based address mapping or block-based address mapping may be applied depending on the type of data to be stored in the respective zone.” [Wei, para. 0008].
Claims 12 and 18 are rejected with like reasoning.

As per claim 19, Bjorling in view of Bennett and further in view of Bahirat discloses the device as set forth in claim 13 however, Bjorling, Bennett, and Bahirat do not explicitly disclose wherein the determining, the generating, and the completing is configured to be performed by a zone translation layer.
Wei teaches wherein the determining, the generating, and the completing is configured to be performed by a zone translation layer [“At the BML 206 level, the embedded processor 212 is configured to handle processing of any incoming/outgoing requests from/by the host system 202/memory controller 220, while the SRAM 214 provides a working memory area for the embedded processor 212 for the processing of those requests. Accordingly, the FTL 216 determines how data is stored, mapped and addressed on the SSD in the NAND modules 222. Specifically, the FTL 216 creates a lookup/mapping table, which is subdivided into a logical block address (LBA) section and a physical block address (PBA) section. Based on a specific data request received, the host interface unit 210 passes the corresponding LBA to the FTL 216. The FTL 216 then converts the LBA to PBA (where the data is stored) by searching within the mapping table and thereafter passes the located PBA to the memory controller 220. The memory controller 220 consequently retrieves the data from the PBA and forwards the retrieved data to the host interface unit 210, which are eventually transmitted out (from the SSD) to the host system 202. The retrieved data is subsequently forwarded by the memory controller 220 to the host interface unit 210, and eventually transmitted out to the host system 202. The FTL 216, host interface unit 210, and memory controller 220 are interfaced to each other via a data bus 228.”] [para. 0043].
Bjorling, Bennett, Bahirat, and Wei are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Bjorling, Bennett, and Bahirat with Wei in order to modify Bjorling, Bennett, and Bahirat “wherein the determining, the generating, and the completing is configured to be performed by a zone translation layer” as taught by Wei.  One of ordinary skill in the art would be motivated to combine Bjorling, Bennett, and Bahirat with Wei before the effective filing date of the claimed invention to improve a system by providing for the ability to “dynamically apply page-based address mapping or block-based address mapping for each zone. Moreover, the either page-based address mapping or block-based address mapping may be applied depending on the type of data to be stored in the respective zone.” [Wei, para. 0008].

As per claim 20, Bjorling in view of Bennett and further in view of Bahirat discloses the device as set forth in claim 13 however, Bjorling, Bennett, and Bahirat do not explicitly disclose wherein the mapping data structure comprises another mapping table including a mapping between logical block data and the physical block data associated with the zoned namespace SSD.
Wei teaches wherein the mapping data structure comprises another mapping table including a mapping between logical block data and the physical block data associated with the zoned namespace SSD [“Additionally, the zone-based address map may further include a plurality of zone mapping tables for mapping between logical and physical pages of memory for page zones.”] [para. 0012].
Bjorling, Bennett, Bahirat, and Wei are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Bjorling, Bennett, and Bahirat with Wei in order to modify Bjorling, Bennett, and Bahirat “wherein the mapping data structure comprises another mapping table including a mapping between logical block data and the physical block data associated with the zoned namespace SSD” as taught by Wei.  One of ordinary skill in the art would be motivated to combine Bjorling, Bennett, and Bahirat with Wei before the effective filing date of the claimed invention to improve a system by providing for the ability to “dynamically apply page-based address mapping or block-based address mapping for each zone. Moreover, the either page-based address mapping or block-based address mapping may be applied depending on the type of data to be stored in the respective zone.” [Wei, para. 0008].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EW/Examiner, Art Unit 2135      

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135